      Case 5:19-cv-00114-BSM Document 60 Filed 08/13/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

MATTHEW COCKBURN                                                            PLAINTIFF

v.                          Case No. 5:19-cv-00114 BSM

DALLAS COUNTY DETENTION
CENTER, et al.                                                          DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 13th day of August, 2020.


                                                 UNITED STATES DISTRICT JUDGE
